Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-14-00345-CV

                          PETER B. OLFERS AND ASSOCIATES,
                                      Appellant

                                      v.
                           CONSTRUCTION, Trout and F.A.
                      CHANCELLOR CONSTRUCTION, INC., et al.,
                                   Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-04918
                     Honorable Barbara Hanson Nellermoe, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

      In accordance with this court’s opinion of this date, the unopposed motion to dismiss appeal
is GRANTED, and this appeal is DISMISSED. Appellant’s motion to stay trial-court proceedings
is MOOT. Costs of the appeal are taxed against appellant.

       SIGNED June 4, 2014.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice